Citation Nr: 0003252	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  94-44 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for major depression, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley 


WITNESS AT HEARING ON APPEAL

Appellant and his sister in law


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to April 
1966.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1993, from 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran's claim for an increased rating for service 
connected schizophrenia with major depression was denied in a 
Board decision dated in December 1998.  On appeal the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the Board's decision and remanded the case to the Board for 
further development of the reasons and bases for the denial.  
In the course of reviewing the claim the Board has determined 
that evidence will support an increased rating of 50 percent.  
Therefore the reasons and bases have been developed to that 
end.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's major depression doesn't produce greater 
than considerable industrial impairment and it does not 
exceed a level of severity productive of occupational and 
social impairment with reduced reliability and productivity, 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks as contemplated in 
the criteria for a 50 percent rating.



CONCLUSION OF LAW

The criteria for a 50 percent evaluation for depression have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.130 Diagnostic Code 9434 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his depression warrants an 
evaluation in excess of 30 percent.  He specifically contends 
that his licensed psychologist counselor, after review of his 
records and the rating schedule, has suggested that his 
symptomatology warrants a 70 percent evaluation.

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the mental disability have been properly developed.  There is 
no indication that there are additional pertinent records 
which have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The appellant claims that his mental disability has worsened 
and warrants an increased disability rating.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1999).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Service connection for chronic, undifferentiated 
schizophrenic reaction was granted via a rating decision of 
April 1971.  An evaluation of 30 percent was assigned.  It 
was noted that service medical records showed the veteran 
hospitalized with a diagnosis of depressive reaction and 
schizophrenic reaction.  He gave a history of trouble with 
his wife and sexual feelings towards his nine year old 
daughter.  He was discharged for schizophrenic reaction.  He 
was admitted to a VA hospital in September 1971 for anxiety 
and guilt regarding an incestuous relationship with his 
daughter.

A rating decision of November 1973 increased his evaluation 
to 70 percent.  Records indicated that he had been 
hospitalized after neglecting himself, his job, and his 
family for a period of six months.  The diagnosis of 
schizophrenia was continued.

A rating decision of February 1974 granted individual 
unemployability based on his schizophrenic reaction 
disability.  A rating decision of April 1981 reduced his 
scheduler evaluation to 50 percent and eliminated his 
individual unemployability rating.  Records showed the 
veteran reporting that he had not been under psychiatric care 
since 1976.  The diagnosis of schizophrenia was continued, 
however it was noted to be in remission.  A rating decision 
of March 1983 further reduced his evaluation to 30 percent.  
Medical records again showed a diagnosis of schizophrenia in 
remission with no active symptomatology.  

A rating decision of September 1984 again reduced the 
veteran's evaluation, this time to noncompensable.  Medical 
records showed a continued diagnosis of schizophrenia in 
remission.  A rating decision dated in November 1985 assigned 
a noncompensable evaluation.  

Hospital records dated in September 1985 showed the veteran 
giving a history of schizophrenia and inability to refrain 
from making sexual contact with his eleven year old step 
daughter.  He reported that three years prior he touched his 
stepdaughter's genitals two or three times, and that he was 
afraid that this would go further and he could not control 
himself.  He felt that he should have some record of seeking 
treatment because he had been reported to the Louisiana 
Protective Services for Children.  He complained of 
depression, but adjusted to the ward and had no difficulty 
sleeping.  Later he admitted he probably would not have 
sought hospitalization if he had not been reported to 
Protective Services.  

He was diagnosed with adjustment disorder with depressed mood 
and pedophilia.  It was noted that he did not need further 
treatment for schizophrenia or depression and that his 
prognosis for pedophilia was poor.

A rating decision of October 1988 increased his evaluation to 
30 percent.  That rating has remained in effect.  In May 1996 
the veteran was again granted a total rating for individual 
unemployability, in this instance due to lung cancer, which 
was service connected on a presumptive basis due to the 
veteran's 11 days of service off the shores of Vietnam in 
1964.

The recent medical evidence of record includes VA outpatient 
treatment records, dated between August 1992 and March 1993.  
In August 1992 the veteran was noted to be on medication, 
with the diagnosis shown as psychosis of questionable 
etiology.  He complained of being drowsy in the morning.  
Mood was normal, affect appropriate.  There were no 
hallucinations or delusions.  In March 1993 he reported 
crying spells, decreased appetite, problems sleeping, and 
depression related to the death of his brother.  Affect was 
flat and mood was depressed.

The report of a VA examination, conducted in May 1993, shows 
a diagnosis of depression manifested by depressed mood, 
constricted interests and social withdrawal, in an individual 
previously diagnosed as schizophrenic.  He gave a history of 
having been diagnosed as a pedophile and having some legal 
problems.  He stated that he felt that this was the root of 
his depression.  There was no indication of psychotic 
ideation other than hearing vague music, and there was no 
loosening of associations.

Private medical records, dated in July 1993, from a licensed 
professional counselor, Mr. Cluts, show the veteran feeling 
rather melancholic, depressed and somewhat anxious.  He 
reported that he sometimes heard far away music in the past.  
Mr. Cluts stated that the veteran continued with a chronic 
depressed mood and low self esteem, experienced a great deal 
of guilt, and remained socially isolated.  In a September 
1993 letter, Mr. Cluts noted that the veteran's condition had 
worsened and that he was experiencing increased anxiety and 
emotional outbursts.

VA outpatient treatment records, dated from February to 
November 1993, show the veteran giving a history of having 
been raised in an atmosphere of repeated incestuous behavior 
with his older sisters.  He spoke of himself as a pedophile.  
He was noted to have severe cardiovascular problems and to be 
on extensive cardiac medications.  He was treated with 
therapy, obtaining his medications from VA and counseling 
from an outside source.

Records from Mr. Cluts, dated in December 1993, include an 
intake interview conducted in April 1993.  He gave a history 
of a diagnosis of undifferentiated schizophrenia.  He 
reported a history of sexual problems beginning in 1966.  
When asked how many times he had been hospitalized for 
psychiatric reasons, he indicated that it would be more 
informative to ask how many times he had offended.  The 
examiner noted that he had been hospitalized on nine 
different occasions, usually as a result of having been 
caught.  

He noted that he saw no evidence of schizophrenia, but that 
he chose a diagnosis of schizoaffective disorder based on the 
extensive use of tranquilizers in the past and because of the 
veteran's report of occasionally hearing far away music.  He 
opined that the veteran might have been sensing that he was 
decompensating into a state of psychosis.

The Board notes the veteran's and his sister in law's 
testimony at his personal hearing, conducted in May 1994.  He 
stated that he was divorced and lived with his sister in law.  
He last worked in 1985 for a veteran's outreach program, 
after which he went to jail.  

He stated that, in recent years, he had lost the ability to 
maintain a train of thought or to complete a task.  He 
reported mood swings and problems concentrating.  References 
to his past make him nervous.  He stated that he does not 
sleep well because of dreams and he sometimes thinks he hears 
voices.  

He stated that he is depressed a good deal of the time.  He 
stated that he is nervous around strangers, but does alright 
with close relatives.  He stated that he does not belong to 
any organizations and does little in the way of activity.  He 
reported that he does not hunt or fish.

The veteran's sister-in-law stated that she takes care of him 
and monitors his medications.  She reported that he is 
depressed and sometimes stays in bed all day.  He loses 
things and his behavior is inappropriate.

Records of Mr. Cluts, dated in December 1994, show the 
veteran with a continuing diagnosis of schizoaffective 
disorder.  Mr. Cluts stated that his poor functional capacity 
was related to his depressive and schizophrenic symptoms.

The Board notes the veteran's testimony at his second 
personal hearing, conducted in August 1997.  He stated that 
he sees his private counselor every two weeks.  He reported 
that he sleeps about five or six hours per night.  He stated 
that he hears something like background noise all the time.  
He reported that he sees things and has some delusions.  

He stated that he has constant paranoia, and is withdrawn 
with mood swings.  He is suspicious and avoids people.  He is 
afraid to drive alone.  He relies on his sister-in-law to 
take care of his affairs.  He stated that he has melancholy, 
remorse, and anger, and that he has panic attacks when 
dealing with unfamiliar situations.  He reported that he 
walks away from frustration and stress.  He stated he has 
trouble concentrating.  He stated that he is estranged from 
his oldest daughter and his youngest sister.  He reported 
decreased short term memory.  His sister-in-law corroborated 
his testimony.

The report of a VA mental disorders examination, conducted in 
September 1997, shows the veteran reporting a history of open 
heart surgery and open lung surgery in which half of his 
right lung was removed for carcinoma.  He reported hearing 
something like an orchestra at times.  He stated that he 
spends his time at the house, and does not socialize with 
anyone but family.  He reported that he does not drive.  He 
was taking Digoxin daily and used a nitro patch.  He reported 
that he knows dates and things like that, but that he might 
get mixed up going into the kitchen and forget where he is.

Mental status examination showed the veteran rather 
unanimated and somewhat depressed in his manner of speech.  
He appeared to be in fairly good reality contact.  He was not 
presently hallucinating.  He did complain of chronic anxiety.  
His psychomotor activity was fairly normal.

He appeared to be an individual who had a multiplicity of 
symptoms for a number of years and was variously diagnosed 
over the years as schizophrenia or schizoaffective disorder 
and also adjustment disorder.  He seemed to be very passive 
in his manner.  He did not appear to be very strongly 
motivated.  He obviously had multiple physical problems.  

He did not appear to be actively schizophrenic.  He did 
appear to be chronically depressed and tense.  The examiner 
stated that much of his depression was apparently related to 
his physical condition.  His judgment was unimpaired.  There 
was no loosening of associations and no indication of active 
psychotic ideation.  The examiner rendered a diagnosis of 
depression associated with other medical conditions, heart 
disease, colon disease, lung disease, with associated 
anxiety.  His Global Assessment of Functioning (GAF) was 
considered to be 60-65.

A letter from Mr. Cluts, dated in October 1997, contains 
copies of portions of the rating code.  He highlighted 
portions regarding a 70 percent rating and stated he believed 
these pertained to the veteran.  He did not elaborate, or 
provide any medical evidence or reasoning to substantiate 
this judgment.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant must be applied, 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Inasmuch 
as Congress neither provided otherwise nor permitted the 
Secretary to do otherwise with regard to the schedular rating 
criteria for evaluating psychoneurotic disorders, the Board 
must apply whichever schedular criteria, as between those in 
effect prior to November 7, 1996, and those effective on that 
date, are more favorable to the appellant because his claim 
was filed before the scheduler criteria were changed.  In 
this case, the Board finds that the veteran's disability most 
closely resembles the criteria for a 50 percent rating under 
the new rating schedule.  

The severity of major depression is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
Diagnostic Code 9434 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Schedule).  Under 
these criteria, a 50 percent rating would be appropriate if 
that disorder is productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The 30 percent rating currently assigned the veteran for his 
major depression contemplates a level of severity that is 
productive of occupational and social impairment with 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130 (1998).

Under the rating schedule for psychiatric disorders in effect 
prior to November 7, 1996, a 30 percent rating was indicated 
by definite industrial impairment, caused by symptoms 
resulting in reduction of initiative, flexibility, 
efficiency, and reliability.  A 50 percent rating was 
assigned when the ability to establish effective 
relationships with others is considerably impaired, and the 
symptoms result in considerable industrial impairment.  A 70 
percent rating is assigned for severe impairment.

The objective medical evidence of record does not support an 
evaluation above 50 percent for either rating schedule.  The 
most recent examination of record showed that the veteran was 
not actively schizophrenic, and that his depression could be 
attributed to his many, serious, physical health problems.  
His GAF was considered to be 60-65.  He was in good reality 
contact, his judgment was unimpaired, there was no loosening 
of associations, and no indication of active psychotic 
ideation.

Mr. Cluts interpretation of the rating code, and his opinion 
that the veteran should be rated as 70 percent, was not 
explained, or substantiated by an interpretation of the 
medical evidence of record.  As such, it is of little use as 
evidence.  It does not indicate that he has a severe 
condition, or that his condition is manifested by suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting).  The Board finds that VA 
examination, conducted by a psychiatrist, is more convincing 
evidence than the opinion of the veteran's private licensed 
counselor.

The veteran was service connected for schizophrenia.  His 
diagnosis has been altered over the years.  His depressive 
symptoms have at times been attributed to his personality and 
characterological disorders, most specifically his 
difficulties with pedophilia; and at one time to the death of 
his brother.  The most recent medical evidence of record 
attributes his current depressive symptomatology to his 
multiple serious physical ailments.  There is no recent 
evidence of suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), as would be required for a 70 
percent evaluation under the new criteria.  

The veteran has reported some minor memory problems, and has 
stated he has panic attacks.  These panic attacks have never 
been confirmed, nor have they led to treatment.  The Board 
finds, however, that the veteran's service connected 
psychiatric disability causes considerable impairment, as is 
required for a 50 percent evaluation under the old rating 
criteria, but that it does not cause severe impairment and 
therefore does not warrant a 70 percent rating.  His GAF of 
60-65 indicates a moderate condition, and he is not shown to 
have considerable symptomatology which indicates a severe 
condition.


ORDER

Entitlement to an increased evaluation, of 50 percent, for 
major depressive disorder is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

